On Application for Rehearing.
'DUFOU.R, J.
The application for rehearing urges on our attention two propositions, which are stated as follows in plaintiff’s 'brief:
1st. “The result of the conference in Mr. Titche’s office was not binding upon the parties, for the reason that it was agreed that it should be reduced to writing, and signed by the parties, an understanding from which any one has the right to recede before signing.”
2nd. That we “have entirely ignored the testimony of Mr. Rossi and Schimsky as to a second agreement that took place in *125She office oi Mr. Rossi, about a month after the conference in Mr. Titche’s office.”
March 20th, 1905.
1.
This is apparently an afterthought; no mention of any such point is to be found in the petition, and.none was made at the original hearing.
In answer, it is sufficient to say that the testimony as a whole confirms our original view that no agreement in writing was contemplated when the deposit was made and that no reduction to writing was decided upon until after a final verbal agreement had been reached.
We have not ignored the testimony in regard to what is called the second agreement in Mr. Rossi’s office one month after the conference in Mr. Titche’s office.
We simply hold that what took place afterwards cannot affect the antecedent forfeiture of the earnest money which we find legally warranted by the previous refusal to abide by the contract.
'According to the testimony, the most that can be claimed is that the money was to be applied in part to the payment of the purchase price, if a new agreement was reached by the parties when negotiations looking to the purchase were re-opened.
Failing in this, the original status remained.
Rehearing refused.